NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12057

             COMMONWEALTH   vs.   TIMOTHEA T. NEARY-FRENCH.



            Berkshire.      May 5, 2016. - August 15, 2016.

 Present:     Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                              Hines, JJ.1


Motor Vehicle, Operating under the influence. Constitutional
     Law, Breathalyzer test, Assistance of counsel. Practice,
     Criminal, Assistance of counsel.



     Complaint received and sworn to in the Southern Berkshire
Division of the District Court Department on November 29, 2012.

     A pretrial motion to suppress evidence was heard by Charles
W. Groce, III, J., and a question of law was reported by him.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Elizabeth J. Quigley for the defendant.
     Joseph G.A. Coliflores, Assistant District Attorney (Joseph
A. Pieropan, Assistant District Attorney, with him) for the
Commonwealth.



    1
       Justice Spina participated in the deliberation on this
case and authored this opinion prior to his retirement.
Justices Cordy and Duffly participated in the deliberation on
this case prior to their retirements.
                                                                      2


       SPINA, J.     In Commonwealth v. Brazelton, 404 Mass. 783, 785

(1989), this court held that there is no right to counsel under

the Sixth and Fourteenth Amendments to the United States

Constitution or art. 12 of the Massachusetts Declaration of

Rights before a defendant decides whether to take a breathalyzer

test.       In this case, we are asked to revisit our holding in

Brazelton in light of the 2003 amendments made to G. L. c. 90,

§ 24, the statute establishing the offense of driving while

under the influence of intoxicating liquor.2      Prior to the 2003

amendments, G. L. c. 90, § 24, included a permissible inference

that an individual was under the influence of alcohol if his or

her blood alcohol level was .08 or more.       See St. 2003, c. 28,

§ 4.       The 2003 amendments eliminated the permissible inference

and made it "a violation to operate a motor vehicle not only

under the influence of intoxicating liquor, but also with a

blood alcohol level of .08 or more."       Commonwealth v. Colturi,




       2
       General Laws c. 90, § 24 (1) (a) (1), states, in relevant
part, "Whoever, upon any way or in any place to which the public
has a right of access, or upon any way or in any place to which
members of the public have access as invitees or licensees,
operates a motor vehicle with a percentage, by weight, of
alcohol in their blood of eight one-hundredths or greater, or
while under the influence of intoxicating liquor . . . shall be
punished . . . ."
                                                                        3


448 Mass. 809, 811 (2007).      This is known as a "per se"

violation.3,4    Id. at 810.

     The defendant in this case was arrested for operating while

under the influence of intoxicating liquor and was not given an

opportunity to consult with counsel before having to decide

whether to submit to a breathalyzer test.       The defendant filed a

motion to suppress the results of the breathalyzer test, arguing

that she had a right to counsel under the Sixth and Fourteenth

Amendments of the United States Constitution and art. 12 of the

Massachusetts Declaration of Rights, before deciding whether to

submit to a breathalyzer test.5      After an evidentiary hearing, a

District Court judge reported a question of law pursuant to

Mass. R. Crim. P. 34, as amended, 442 Mass. 1501 (2004), to the

Appeals Court.    We transferred the reported question to this

court on our own motion.       The reported question asks,



     3
       This theory is an alternative to the "impaired ability
violation," Commonwealth v. Colturi, 448 Mass. 809, 810 (2007),
where the Commonwealth must prove that the individual was "under
the influence of intoxicating liquor." G. L. c. 90,
§ 24 (1) (a) (1).
     4
       Under Federal law, States are required to enact a law that
proscribes driving a motor vehicle with a blood alcohol level of
.08 or greater. 23 U.S.C. § 163 (2012). If a State does not
enact such a law, it will lose Federal highway funds. Id.
     5
       The defendant, in her motion to suppress, also argued that
she was denied her right to a telephone call pursuant to G. L.
c. 276, § 33A. However, this issue was not presented in the
reported question so we do not address it.
                                                                       4


    "Whether the 2003 amendment to G. L. c. 90, § 24, which
    created a new '.08 or greater' theory by which to prove an
    [operating while under the influence of intoxicating
    liquor] offense, where a breath test reading of .08 or
    greater is an element of the offense, now makes the
    decision by a defendant whether or not to take the breath
    test itself a critical stage of the criminal proceedings
    requiring that the defendant be advised of their right to
    counsel prior to making that decision, pursuant to art. 12
    of the Massachusetts Declaration of Rights and the Sixth
    and Fourteenth Amendments of the United States
    Constitution."

We answer the reported question in the negative.

    1.   Facts.    The District Court judge made the following

findings of fact.    On November 28, 2012, at approximately 1:15

P.M., a woman signaled to Chief Stephen O'Brien of the Lenox

police department while he was on routine patrol in Lenox.       The

woman reported that the defendant's vehicle was "bumping into"

another vehicle.    O'Brien approached the defendant, and based

upon his observations, he suspected that she was operating while

under the influence.    He summoned Officer William Colvin for

assistance.   Colvin arrived at the scene to administer field

sobriety tests to the defendant.    Based on the defendant's

performance on the field sobriety tests, as well as his

observations, Colvin arrested the defendant for operating while

under the influence.

    The defendant arrived at the Lenox police station at

approximately 1:31 P.M., and at approximately 1:38 P.M., was

advised of the Miranda rights and began the booking process.       At
                                                                        5


approximately 1:50 P.M., the defendant was presented with a

"statutory rights and consent" form, which contained "[operating

while under the influence] rights."       The form described her

right to a physician under G. L. c. 263, § 5A,6 her right to make

a telephone call under G. L. c. 276, § 33A7, a request to submit

to a chemical test under G. L. c. 90, § 24, and a notice to

persons holding a commercial driving license.       The defendant was

advised by police officers of her statutory right to make a

telephone call under G. L. c. 276, § 33A, and was asked by

police to submit to a breathalyzer test at approximately 1:51

P.M.       At first, the defendant refused to take the breathalyzer

test, but she subsequently consented after three to four minutes




       6
       General Laws c. 263, § 5A, states in relevant part: "A
person held in custody at a police station or other place of
detention, charged with operating a motor vehicle while under
the influence of intoxicating liquor, shall have the right, at
his request and at his expense, to be examined immediately by a
physician selected by him."
       7
       General Laws c. 276, § 33A, states: "The police official
in charge of the station or other place of detention having a
telephone wherein a person is held in custody, shall permit the
use of the telephone, at the expense of the arrested person, for
the purpose of allowing the arrested person to communicate with
his family or friends, or to arrange for release on bail, or to
engage the services of an attorney. Any such person shall be
informed forthwith upon his arrival at such station or place of
detention, of his right to so use the telephone, and such use
shall be permitted within one hour thereafter."
                                                                   6


and performed the test after the appropriate observation time.8

She completed the test at approximately 2:18 P.M.    She had a

blood alcohol level above .08.

     2.   Discussion.   The defendant argues she has a right to

counsel under the Sixth Amendment and art. 12 because, after the

2003 amendments to G. L. c. 90, § 24, and the creation of a "per

se" violation theory, the decision whether to submit to a

breathalyzer test is a critical stage in the criminal

proceedings.   The defendant asserts that because breathalyzer

results can be used as the sole basis (with proof of operation

on a public way) for a conviction of operating while under the

influence of alcohol, the decision whether to submit to a

breathalyzer test can have a significant impact on trial

strategies and available defenses, rendering the decision a

critical stage in the proceedings.

     In Brazelton, 404 Mass. at 785, prior to the 2003

amendments, this court concluded that the decision whether to

submit to a breathalyzer test was not a critical stage in the

criminal process.   We explained that the statutory right of

access to a telephone within one hour upon arrival at the police

station and the statutory right to be examined by a physician of

the defendant's own choosing adequately protect a defendant's

     8
       The administrator of the breathalyzer test must observe
the individual for no less than fifteen minutes before
administering the test. 501 Code Mass. Regs. § 2.13 (2016).
                                                                     7


rights.   Id.   We also recognized the potential practical

problems that a right to counsel at the breathalyzer test stage

could present, such as the possibility of "stale and inaccurate"

results due to a delayed breathalyzer test because counsel is

unavailable.    Id.   We now revisit our holding in Brazelton to

determine whether the creation of a "per se" violation theory

under G. L. c. 90, § 24, transforms the decision whether to

submit to a breathalyzer test into a critical stage in the

criminal justice process.     We conclude that, despite the

creation of a "per se" violation theory, there is no

constitutional right to counsel under the Sixth Amendment or

art. 12 when deciding whether to submit to a breathalyzer test.

    The Sixth Amendment and art. 12 provide criminal defendants

the right to counsel at all "critical stages" of the

prosecution.    United States v. Wade, 388 U.S. 218, 224, 236-237

(1967); Commonwealth v. Woods, 427 Mass. 169, 174 (1998).     In

Kirby v. Illinois, 406 U.S. 682 (1972), the Supreme Court of the

United States qualified the Sixth Amendment critical stage

analysis by concluding that a right to counsel does not attach

until "at or after the initiation of adversary judicial criminal

proceedings -- whether by way of formal charge, preliminary

hearing, indictment, information, or arraignment."     Id. at 684,

689-690 (plurality opinion) (right to counsel does not attach to

postarrest, preindictment police station showup).     The Supreme
                                                                      8


Court's holding in Kirby has been consistently adhered to in

subsequent cases.    See e.g., Montejo v. Louisiana, 556 U.S. 778,

786 (2009) ("Under our precedents, once the adversary judicial

process has been initiated, the Sixth Amendment guarantees a

defendant the right to have counsel present at all 'critical'

stages of the criminal proceedings"); Rothgery v. Gillespie

County, Tex., 554 U.S. 191, 198 (2008); Moran v. Burbine, 475
U.S. 412, 428-429 (1986); United States v. Gouveia, 467 U.S.
180, 187-189 (1984).     "[L]ooking to the initiation of adversary

judicial proceedings, far from being mere formalism, is

fundamental to the proper application of the Sixth Amendment

right to counsel."     Moran, supra at 431.   The initiation of

adversary judicial criminal proceedings is when "the government

has committed itself to prosecute, and . . . the adverse

positions of government and defendant have solidified" and when

the "defendant finds himself . . . immersed in the intricacies

of substantive and procedural criminal law."      Kirby, supra at

689 (plurality opinion).     The Supreme Court has held that

postindictment lineups, postindictment interrogation by the

State, plea hearings, and arraignments are critical stages where

the Sixth Amendment right to counsel attaches.      See Missouri v.

Frye, 132 S. Ct. 1399, 1405 (2012) (listing critical stages);

Montejo, supra at 786 (interrogation by State); Iowa v. Tovar,

541 U.S. 77, 87 (2004) (plea hearing); Wade, supra at 236-237
                                                                   9


(postindictment lineup).   It is well settled that the right to

counsel under the Sixth Amendment does not attach until the

occurrence of critical stages at or after the initiation of

adversary judicial proceedings, whether that be by formal

charge, preliminary hearing, indictment, information, or

arraignment.   Kirby, supra.   The breathalyzer test is

administered postarrest but before the initiation of adversary

judicial proceedings.   Therefore, under the Sixth Amendment,

there is no right to counsel at the time a defendant is deciding

whether to submit to a breathalyzer test.9

     Similarly, under art. 12, our precedents consistently have

held that the right to counsel "attaches at the time judicial

proceedings are commenced."    Commonwealth v. Anderson, 448 Mass.
9
       The Supreme Court of the United States recently held that
conducting a breathalyzer test without a warrant does not
violate the prohibition under the Fourth Amendment to the United
States Constitution against unreasonable searches. Birchfield
v. North Dakota, 136 S. Ct. 2160, 2184 (2016). Analyzing under
the search incident to arrest doctrine, the Court held that a
breath test does not "implicat[e] significant privacy concerns"
and the State has a need to conduct breathalyzer tests to combat
drunken driving (citation omitted). Id. at 2174, 2176, 2178-
2179. In North Dakota and Minnesota, the two States where the
facts arose in this case, a refusal to submit to a breathalyzer
test (or a blood test) would subject the individual to criminal
penalties. See id. at 2169-2170; Minn. Stat. § 169A.20,
subdivisions 2-3 (2016), unconstitutional as applied by State v.
Thompson, 873 N.W.2d 873 (Minn. Ct. App. 2015); N.D. Cent. Code
§ 39-20-01 (2016), unconstitutional as applied by Birchfield,
supra at 2184. In Massachusetts, an individual is subject to
only civil penalties. G. L. c. 90, § 24 (1) (f) (1).
                                                                   10


548, 553-554 (2007).   See Commonwealth v. Celester, 473 Mass.
553, 567 (2016); Commonwealth v. Caldwell, 459 Mass. 271, 287

(2011) ("formal adversary proceedings [had not] commenced

against him, so his right to counsel under the Sixth Amendment

or art. 12 had yet to attach"); Lavallee v. Justices in the

Hampden Superior Court, 442 Mass. 228, 234-235 (2004) ("The

right to trial counsel under art. 12 attaches at least by the

time of arraignment"); Commonwealth v. Patterson, 432 Mass. 767,

776 n.10 (2000) ("The defendant's Sixth Amendment and art. 12

rights to the effective assistance of counsel did not attach

until . . . arraignment"); Commonwealth v. Griffin, 404 Mass.
372, 374 (1989) ("a person's right to assistance of counsel

under both the Sixth Amendment . . . and art. 12 . . . attaches

only from the time that adversary judicial proceedings have been

initiated"); Jiles v. Department of Correction, 55 Mass. App.

Ct. 658, 665 (2002).   Specifically, "[t]his court has held,

'[t]here is no authority for the proposition that the right to

counsel under the Sixth and Fourteenth Amendments . . . or under

art. 12 . . . arises prior to arraignment, even though a

criminal complaint and an arrest warrant have issued.'"

Commonwealth v. Beland, 436 Mass. 273, 285 (2002), quoting

Commonwealth v. Ortiz, 422 Mass. 64, 67 n.1 (1996).   See

Commonwealth v. Jones, 403 Mass. 279, 286 (1988).   The right to

counsel under art. 12 attaches at a motion to suppress hearing,
                                                                   11


a probable cause hearing, and sentencing.   Lavallee, supra at

235 n.13 (probable cause hearing and sentencing); Commonwealth

v. Johnson, 80 Mass. App. Ct. 505, 510-511 (2011) (motion to

suppress hearing).   Because the decision whether to submit to a

breathalyzer test takes place before the initiation of formal

judicial proceedings, we conclude that there is no right to

counsel at the breathalyzer stage under art. 12.

    We acknowledge that the decision whether to submit to a

breathalyzer test is an important tactical decision for the

defendant.   See Commonwealth v. McCoy, 601 Pa. 540, 543, 546

(2009).   This decision, however, occurs at the evidence

gathering stage, before the Sixth Amendment or art. 12 right to

counsel attaches.    The Supreme Court in Wade, 388 U.S. at 227-

228, explained that "preparatory steps, such as systematized or

scientific analyzing of the accused's fingerprints, blood

sample, clothing, [and] hair . . . are not critical stages since

there is minimal risk that his counsel's absence at such stages

might derogate from his right to a fair trial."    We cannot say

that the defendant is "immersed in the intricacies of

substantive and procedural criminal law" when deciding whether

to submit to a breathalyzer test.   Kirby, 406 U.S. at 689

(plurality opinion).   The term "critical stage" is a term of art

and only refers to actions and events postindictment or

arraignment.   The decision whether to submit to a breathalyzer
                                                                    12


is an important decision, but it is not a critical stage because

the decision occurs before indictment and arraignment.

     The defendant cites to a variety of cases from different

jurisdictions to support her argument.   We do not find these

cases persuasive.10   Our decision is in line with the vast

majority of jurisdictions that have addressed this issue.     The

Supreme Court of the United States in Nyflot v. Minnesota Comm'r

     10
       The defendant relies on Heles v. South Dakota, 530 F.
Supp. 646, 652 (D.S.D.), vacated as moot by 682 F.2d 201 (8th
Cir. 1982); People v. Gursey, 22 N.Y.2d 224, 227-228 (1968);
Forte v. State, 686 S.W.2d 744, 754 (Tex. Ct. App. 1985), aff'd
in part, rev'd in part, 707 S.W.2d 89 (1986); State v. Welch,
135 Vt. 316, 321-322 (1977); and State v. Fitzsimmons, 93 Wash.
2d 436, vacated by 449 U.S. 977 (1980), to support her argument
that other jurisdictions have found a Sixth Amendment right to
counsel. We are not persuaded. Heles subsequently was vacated
as moot, and therefore has little precedential value.
Additionally, a later New York appellate opinion clarified
Gursey, explaining that the court relied on a State statutory
right to counsel when concluding that there is a right to
counsel. See People v. Washington, 23 N.Y.3d 228, 232 (2014).
In Forte, after numerous remands and appeals, the Texas Court of
Criminal Appeals concluded that there was no right to counsel
under the Federal or State Constitution. Forte v. State, 759
S.W.2d 128, 139 (Tex. Crim. App. 1988), overruled by McCambridge
v. State, 778 S.W.2d 70, 75-76 (Tex. Crim. App. 1989), cert.
denied 495 U.S. 910 (1990) (clarifying right to counsel attaches
after formal charges are brought against defendant, rejecting
Forte's case-by-case basis). The decision in Welch is
questionable as in State v. Lombard, 146 Vt. 411, 414 (1985),
the court concluded that, "[a]pplying the critical stage
analysis, we are not persuaded that the decision to take or
refuse to take a breath test implicates the defendant's right to
counsel under the federal constitution." However, the Welch
decision was codified in Vt. Stat. Ann. tit. 23, § 1202 (2016),
providing a limited statutory right to counsel at the
breathalyzer test stage. Last, the Washington Supreme Court on
remand in Fitzsimmons clarified that its holding was based
solely on State statutory principles. State v. Fitzsimmons, 94
Wash. 2d 858, 858-859 (1980).
                                                                  13


of Pub. Safety, 474 U.S. 1027, 1029 (1985), addressed whether a

defendant had a Sixth Amendment right to counsel before deciding

whether to consent to a blood alcohol test.     Id. at 1029.

Below, the Minnesota Supreme Court had concluded that there was

no right to counsel under the Sixth and Fourteenth Amendments.

Id. at 1028-1029.   See Nyflot v. Commissioner of Pub. Safety,

369 N.W.2d 512, 515-517 (Minn. 1985).     The United States Supreme

Court dismissed the appeal for want of a substantial Federal

question.11   Nyflot, supra at 1027.    The majority of State courts

have held that a defendant's Sixth Amendment right to counsel

does not attach prior to the defendant's decision whether to

submit to a breathalyzer test.12,13    Only three State courts have


     11
       "[D]ismissals for want of a substantial federal question
without doubt reject the specific challenges presented in the
statement of jurisdiction and do leave undisturbed the judgment
appealed from. They do prevent lower courts from coming to
opposite conclusions on the precise issues presented and
necessarily decided by those actions." Mandel v. Bradley, 432
U.S. 173, 176 (1977).
     12
       See, e.g., Nyflot v. Minnesota Comm'r of Pub. Safety, 474
U.S. 1027, 1029 (1985) ("Most of the courts that have considered
this issue have rejected the argument that the Sixth Amendment
right to counsel covers the stage at which the decision whether
to consent to the blood alcohol test must be made); Hill v.
State, 366 So. 2d 296, 308-309 (Ala. Crim. App. 1978) (no
constitutional or statutory right to consult with attorney
before deciding whether to submit to chemical test); Wells v.
State, 285 Ark. 9, 12 (1985); State v. Cichowski, 203 Conn. 97,
102 (1987); State v. Hoch, 500 So. 2d 597, 599 (Fla. Dist. Ct.
App. 1986); Rackoff v. State, 281 Ga. 306, 308-309 (2006);
Matter of McNeely, 119 Idaho 182, 186-187 (Ct. App. 1990) (blood
alcohol content testing is not critical stage in underlying
criminal proceedings); People v. Okun, 144 Ill. App. 3d 1066,
                                                                  14


held that a defendant possesses a State constitutional right to



1070 (1986); State v. Vietor, 261 N.W.2d 828, 830 (Iowa 1978);
State v. Bristor, 236 Kan. 313, 321-322 (1984); State v. Jones,
457 A.2d 1116, 1120 (Me. 1983); Sites v. State, 300 Md. 702,
712, 717 (1984) (no right to counsel under Sixth Amendment, but
due process under Fourteenth Amendment was violated); Holmberg
v. 54-A Judicial Dist. Judge, 60 Mich. App. 757, 759-760 (1975);
McDonnell v. Commissioner of Pub. Safety, 473 N.W.2d 848, 853
(Minn. 1991) (no right to counsel under Sixth Amendment but
right to counsel exists under State Constitution); State v.
Foster, 959 S.W.2d 143, 146 (Mo. Ct. App. 1998); State v.
Armfield, 214 Mont. 229, 232-233, 235 (1984), abrogated by State
v. Reavley, 318 Mont. 150, 162-163 (2003) (clarifying right to
counsel attaches at initiation of formal proceedings); State v.
Petkus, 110 N.H. 394, 397 (1970), cert. denied, 402 U.S. 932
(1971); State v. Leavitt, 107 N.J. 534, 536 (1987); State v.
Howren, 312 N.C. 454, 455-457 (1984); Lakewood v. Waselenchuk,
94 Ohio App. 3d 684, 687-689 (1994) (no Sixth Amendment right to
counsel but violation of constitutional right to due process
under Fourteenth Amendment); Flynt v. State, 507 P.2d 586, 588-
589 (Okla. Crim. App. 1973); Commonwealth v. McCoy, 601 Pa. 540,
547 (2009); Dunn v. Petit, 120 R.I. 486, 492 (1978); State v.
Degnan, 305 S.C. 369, 370-371 (1991); State v. Frasier, 914
S.W.2d 467, 469 (Tenn. 1996); Forte, 759 S.W.2d at 139; Law v.
Danville, 212 Va. 702, 703 (1972); Lombard, 146 Vt. at 414;
State v. Neitzel, 95 Wis. 2d 191, 198 (1980); Mogard v. Laramie,
32 P.3d 313, 315 (Wyo. 2001).
    13
       Several State courts concluded there is no Sixth
Amendment right to counsel before a breathalyzer test because
the proceedings arising under the State's implied consent
statute are civil in nature, involving license suspension or
revocation. See, e.g., State v. Severino, 56 Haw. 378, 380-381
(1975) ("Actions taken under the implied consent law, however,
are civil in nature, and hearings before a district judge,
pursuant to statute, are in the nature of administrative
proceedings"); Davis v. State, 174 Ind. App. 433, 437-438 (1977)
("In the case at bar this court has before it only issues which
pertain to the administrative proceedings which occurred in the
trial court"); Blow v. Commissioner of Motor Vehicles, 83 S.D.
628, 634-635 (1969) ("Blood tests are part of a civil and
administrative proceeding and the petitioner was not entitled to
counsel"); State v. Berry, 165 W. Va. 783, 785-786 (1980). The
Sixth Amendment is only applicable to criminal prosecutions and,
therefore, does not apply. Severino, supra.
                                                               15


counsel when deciding whether to submit to a breathalyzer test.14

See Sites v. Maryland, 300 Md. 702, 717-718 (1984); Friedman v.



     14
       In Sites, 300 Md. at 717, the Maryland Court of Appeals
explained that an individual faced with taking a breathalyzer
test has the choice between two different sanctions and each
sanction affects an important interest. Given this choice, the
court thought it would be unreasonable to deny an opportunity to
consult with counsel because it would affect the fairness of the
proceedings. Id. Therefore, the Maryland court concluded that
under art. 24 of the Maryland Declaration of Rights and the
Fourteenth Amendment, a person must be given a reasonable
opportunity to consult with an attorney before submitting to a
chemical sobriety test. Id. We do not find the court's holding
persuasive. We acknowledge that the decision whether to submit
to a breathalyzer test is an important one. However, we also
conclude that the defendant has rights that protect against the
potential for unfair results. Additionally, in Motor Vehicle
Admin. v. Deering, 438 Md. 611, 630-631 (2014), the Court of
Appeals of Maryland cast doubt on Sites's due process analysis
insofar as Sites held that there is a right to counsel under the
Fourteenth Amendment because of the Supreme Court's decision in
Nyflot. The Maryland Court noted that the Supreme Court was
advised of the due process analysis in Sites and dismissed for
want of a substantial federal question. Deering, supra at 630
n.22.

     In Friedman v. Commissioner of Pub. Safety, 473 N.W.2d 828,
832-833, 837 (Minn. 1991), the Supreme Court of Minnesota held
that under art. I, § 6, of the Minnesota Constitution, there is
a right to counsel when deciding whether to submit to a
breathalyzer test. The court adopted the definition of
"critical stage" articulated in Gerstein v. Pugh, 420 U.S. 103,
122 (1975), which states that critical stages are "those
pretrial procedures that would impair defense on the merits if
the accused is required to proceed without counsel." Friedman,
supra at 833, quoting Gerstein, supra. By adopting this
definition, the court concluded that deciding whether to submit
to a breathalyzer is a "critical stage" and the right to counsel
under the Minnesota Constitution applies. Friedman, supra. We
reject this argument because our courts, as previously stated in
this opinion, have consistently interpreted the right to counsel
under art. 12 as attaching at the time of formal proceedings.
                                                                  16


Commissioner of Pub. Safety, 473 N.W.2d 828, 832 (Minn. 1991);

State v. Spencer, 305 Or. 59, 74-75 (1988).

    The majority of State courts that have concluded that a

defendant has a right to counsel when deciding whether to submit

to a breathalyzer test based their conclusion on a State

statutory right.   See, e.g., Copelin v. State, 659 P.2d 1206,

1208 (Alaska 1983); State v. Vietor, 261 N.W.2d 828, 831-832

(Iowa 1978) (limited statutory right to counsel); Commonwealth

v. Bedway, 466 S.W.3d 468, 474 (Ky. 2015); State v. Foster, 959
S.W.2d 143, 146 (Mo. Ct. App. 1998); People v. Washington, 23
N.Y.3d 228, 232 (2014); State v. Howren, 312 N.C. 454, 455-456

(1984) (limited statutory right to counsel); Kuntz v. State

Highway Comm'r, 405 N.W.2d 285, 287 (N.D. 1987); Lakewood v.

Waselenchuk, 94 Ohio App. 3d 684, 688 (1994); State v.

Fitzsimmons, 94 Wash. 2d 858, 858 (1980).     No such statutory

right exists in the Commonwealth.




     Similarly, the Supreme Court of Oregon held that "[a]
person taken into formal custody by the police on a potentially
criminal charge is confronted with the full legal power of the
state, regardless of whether a formal charge has been filed."
State v. Spencer, 305 Or. 59, 74-75 (1988). Therefore, the
court concluded that under art. I, § 11, of the Oregon
Constitution, an individual has the right to a reasonable
opportunity to consult with an attorney. Id. Again, we have
consistently interpreted the right to counsel under art. 12 to
attach after the initiation of formal proceedings. Therefore,
we do not find this case persuasive.
                                                                     17


     The defendant also argues that a critical stage occurs when

a defendant's rights could be sacrificed or lost.15   There is no

right at risk of being sacrificed while deciding whether to

submit to a breathalyzer test because the defendant already

consented to the breathalyzer test by virtue of driving within

the Commonwealth.   See G. L. c. 90, § 24 (1) (f) (1).    Although

there is no Sixth Amendment or art. 12 right to counsel when a

defendant is deciding whether to submit to a breathalyzer test,

there is no doubt that this is an important question with

various consequences depending on the defendant's decision.

However, the decision can be made by a defendant and does not

amount to a critical stage in the criminal process.      Here,

before the defendant took the test, she was informed of her

rights to a telephone call under G. L. c. 276, § 33A, and to a

physician under G. L. c. 263, § 5A, and of the consequences of

refusing the breathalyzer test by the statutory rights and

consent form.   She also was informed by the form that if she

submitted to the breathalyzer test and her blood alcohol level

was .08 or above, she would be "in violation of Massachusetts

     15
       The reported question asks only whether the decision to
take a breathalyzer test is a critical stage of the criminal
process to which the right to counsel attaches. The crux of the
defendant's due process argument is similar. That is, she
argues that the decision whether to submit to a breathalyzer is
a critical stage. We have already concluded that the decision
whether to submit to a breathalyzer is not a critical stage.
Therefore, we do not reach the defendant's due process argument
under the Fourteenth Amendment.
                                                                 18


law and may face criminal penalties."   These rights provide

adequate protection against the potential for unfair results.

    We conclude, as we did in Brazelton, that there is no right

to counsel under the Sixth Amendment or art. 12 at the time an

individual is deciding whether to submit to a breathalyzer test.

Therefore, the answer to the reported question is "no."   We

remand the case to the District Court judge for further

proceedings consistent with this opinion.

                                   So ordered.